                  Case 5:19-po-01878 Document 1 Filed on 03/14/19 in TXSD Page 1 of 1
 AO 91 (Rev. 11/11) Criminal Complaint


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                   SouthernDistrict
                                               __________   Districtofof__________
                                                                         Texas

                   United States of America                       )
                              v.                                  )
                Felix Erminio LOPEZ-Lopez                         )      Case No.
                       Los Fresnos, TX                            )                 L-19-PO1878
                             US                                   )
                                                                  )
                                                                  )
                           Defendant(s)


                                              CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
 On or about the date(s) of                 March 13, 2019               in the county of                  Webb                in the
       Southern         District of           Texas           , the defendant(s) violated:

             Code Section                                                   Offense Description
8 USC 1325(a)(1)                           an alien, did unlawfully enter and attempt to enter the United States at a place other than
                                           designated by immigration officer.




          This criminal complaint is based on these facts:
Furthermore, it is based on verbal statements by, Felix Erminio LOPEZ-Lopez, who admitted to being a citizen of Guatemala, who
entered or attempted to enter illegally into the United States by wading the Rio Grande River near, Ramireno, Texas, thus avoiding
immigration inspection, nor having proper documents to enter, travel through, or remain in the United States. This illegal entry or
attempted entry took place on March 13, 2019.




              Continued on the attached sheet.
                                                                                               /S/Jimmy Moreno
                                                                                             Complainant’s signature

                                                                         Jimmy Moreno                     , Border Patrol Agent
                                                                                              Printed name and title

 Sworn
 Affiant to before
         Jimmy     me and signed in my presence.
                Moreno
 sworn and attested
 on March 14, 2019, at 8:30 PM,
 Date:   March 15, 2019
 at Laredo, Texas.
                                                                                                Judge’s signature

 City and state:      Laredo, Texas                                      Diana Song Quiroga               , U.S. Magistrate Judge
                                                                                              Printed name and title
